Hyman Barshay, J.
The District Attorney moves for a reargument of a motion heretofore granted on September 20, 1956 by this court directing the official stenographer to furnish to the defendant, without cost, a transcript of the trial minutes.
The defendant, a second felony offender, is presently confined in prison under a sentence of 15 to 20 years, having previously been convicted for attempted rape in the first degree and assault in the second degree.
After filing a notice of appeal from the judgment of conviction, he moved for an order directing the official stenographer to furnish to him, without cost, a transcript of the trial minutes. At that time (Nov., 1955), Griffin v. Illinois (351 U. S. 12) had not been decided. Under the laws of the State of New York (Code Grim. Pro., § 308) and under the decisions (People v. Raymondi, 180 Misc. 973, appeal dismissed 268 App. Div. 863), the court was compelled to and did deny the motion (N. Y. L. J., Nov. 30, 1955, p. 13, col. 8).
After the decision in Griffin v. Illinois (supra) (decided April 23,1956), the defendant again moved for the same order. That motion was granted (N. Y. L. J., Sept. 21,1956, p. 10, col. 8).
However, before the motion was decided, the defendant moved in the Appellate Division for leave to appeal as a poor person and for an order directing the official court stenographer to *749furnish to him, without cost, the trial minutes. The Appellate Division with full knowledge of the holding in Griffin v. Illinois (supra) nevertheless denied the motion on October 3, 1956.
In view of the decision of the Appellate Division, this court is constrained to grant the motion for a reargument and upon such reargument, the decision of this court granting the defendant’s motion for the trial minutes is rescinded and the motion is denied.
The District Attorney is directed to submit an order, and to serve a copy of same on the defendant, with notice of entry, at the place where he is presently confined.